DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the status of cross-referenced applications on page 1 must be updated.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,820,801. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are, for the most part, anticipated by the patented claims with respect to the main functioning of the device, and only vary slightly in obvious ways as elaborated below.  Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)).  

Regarding the recitation in claim 1 of a microcontroller operable to execute under modular micro program control as specified in firmware, the use of modular programming is old and well-known in the computerized control arts.  Such programming allows for code reusability, easier maintenance and updating, easier testing and debugging, and allows for easier collaboration on individual pieces of code.  To employ such a feature in the patented ECG monitor would have therefore been considered a matter of obvious design by those of ordinary skill in the art.
Regarding claim 2, while the patented claims do not discuss the use of an energy harvesting module, Official Notice is taken that such a feature is old and well-known in the medical device arts.  Such means (e.g., kinetically powered implants or inductively coupled rechargeable batteries) enable implanted devices to be powered or recharged without the need for expendable batteries, thus prolonging the life of the implant.  Surgical procedures to remove a depleted battery are further avoided, thus lowering costs and enhancing patient well-being.  To include an energy harvesting system into 
Regarding claim 19, given that memory can either be volatile or non-volatile, the memory cited in the patent must be one or the other.  Volatile and non-volatile memory use in medical devices is standard and well-known in the art.  Volatile memory is fast with regards to read/write operations, while non-volatile memory has the advantage of maintaining its contents in the absence of power.  To use such memory to take advantage of their respective recognized benefits would have been considered a matter of obvious design to anyone of ordinary skill in the medical device arts.
Regarding claim 20, the particular location that the electrodes are placed with respect to body anatomy fail to further limit the apparatus set forth in parent claim 1.  Such a claim therefore fails to further distinguish over the patented apparatus.  In any event, it is old and well-known that the P-wave produced by atria activation is a valuable signal to obtain when diagnosing patient condition (e.g., when determining SVT or other atrial arrhythmias).  Since said low amplitude, low frequency action potentials are inherently produced by the atria, any artisan designing a system to sense P-wave activity, would reasonably place the electrodes in a position to facilitate the sensing of these valuable diagnostic signals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
January 15, 2022